Exhibit 10.42

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of April 17, 2006 between ASSURANT, INC. (d/b/a
Assurant Group), the Lenders executing this Amendment No. 2 on the signature
pages hereto and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative
Agent under the Credit Agreement referred to below.

Assurant, Inc., the lenders party thereto (including the Lenders executing this
Amendment No. 2 on the signature pages hereto) and JPMorgan Chase Bank, N.A., as
Administrative Agent, are parties to a First Amended and Restated Credit
Agreement dated as of April 29, 2005 (as amended by Amendment No. 1 dated as of
August 10, 2005 and as modified and supplemented and in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by said lenders to the Borrower in
an aggregate principal amount not exceeding $500,000,000 (subject to any
increases effected pursuant to Section 2.9 of the Credit Agreement).

The Borrower and the Lenders party hereto wish now to amend the Credit Agreement
in certain respects, and accordingly, the parties hereto hereby agree as
follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 2,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Definitions. Section 1.1 of the Credit Agreement shall be amended by
adding the following new definitions (to the extent not already included in said
Section 1.1) and inserting the same in the appropriate alphabetical locations
and amending the following definitions (to the extent already included in said
Section 1.1) to read in their entirety as follows:

“Consolidated Total Debt” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness, determined on a consolidated basis in
accordance with GAAP, but excluding (i) Indebtedness constituting letters of
credit issued for insurance regulatory purposes and for

Amendment No.2



--------------------------------------------------------------------------------

which adequate insurance reserves or other appropriate provisions consistent
with Borrower’s past practice have been made therefor and (ii) Non-Recourse
Indebtedness.

“Indebtedness” as applied to any Person, means (i) all indebtedness for borrowed
money, (ii) that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person,
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another of the type described in clauses (i) through (vi) above and clauses
(x) and (xi) below; (viii) any obligation of such Person the primary purpose or
intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof (other than customary and reasonable,
unmatured and unpaid indemnity obligations with respect to the Contractual
Obligations of the Borrower or a wholly-owned Subsidiary); (ix) any liability of
such Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclause (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; (x) all
obligations of such Person in respect of any Interest Rate Agreement and
Currency Agreement; and (xi) all obligations of such Person in respect of any
Hybrid Securities and Disqualified Capital Stock, provided that, in the case of
this clause (xi), only the amount of those obligations that exceed 15% of
Consolidated Capitalization at the time of determination shall be included as
Indebtedness. Notwithstanding the foregoing, and for the avoidance of doubt,
“Indebtedness” shall not include (a) any liability for collateral held by the
Borrower and/or its Subsidiaries relating to securities lending transactions and
(b) any commitment or other undertaking of such Person to provide funds for the
purchase or acquisition of any investment, including, without limitation,
commitments in the nature of capital calls or capital contributions for private
equity funds or similar investments.

 

Amendment No.2

- 2 -



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means Indebtedness of a Subsidiary in connection
with the consolidation of such Subsidiary as a “Variable Interest Entity” under
Financial Accounting Standards Boards Interpretation No. 46R (or any successor
interpretations or amendments thereto and as affected by any subsequent relevant
pronouncements of the FASB or, if, and to the extent applicable, the Securities
and Exchange Commission), provided that (i) the satisfaction of such
Indebtedness is limited to the real property of such Subsidiary (except for
customary exceptions for fraud, misapplication of funds and environmental
indemnities) and (ii) the amount of all such Indebtedness that is deemed to
constitute Non-Recourse Indebtedness shall be limited to the extent necessary to
ensure that the aggregate outstanding amount of Non-Recourse Indebtedness of all
such Subsidiaries does not at any time exceed 15% of Consolidated Adjusted Net
Worth.

2.03. Liens. Section 6.1 of the Credit Agreement is hereby amended to read in
its entirety as follows:

“6.1 Liens.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind of the Borrower, whether now
owned or hereafter acquired, or any income or profits therefrom, except:

(i) Liens existing on the Effective Date securing Indebtedness in an aggregate
principal amount not to exceed $20,000,000;

(ii) Liens imposed by law for Taxes that are not yet required to be paid
pursuant to Section 5.5;

(iii) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and material men, and other Liens
imposed by law, in each case incurred in the ordinary course of business for
amounts not yet overdue or for amounts that are overdue and that (in the case of
any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

(iv) deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds, Reinsurance Agreements, Retrocession Agreements and other
similar obligations (exclusive of obligations for the payment of borrowed money)
incurred in the ordinary course of business;

 

Amendment No.2

- 3 -



--------------------------------------------------------------------------------

(v) Liens on pledges or deposits of cash or securities made by any Insurance
Subsidiary as a condition to obtaining or maintaining any licenses issued to it
by any Applicable Insurance Regulatory Authority;

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title to real property, in each case which do not
and will not, individually or in the aggregate, interfere in any material
respect with the use or value thereof;

(vii) any interest or title of a lessor or sublessor under any operating or true
lease of real estate entered into by the Borrower or one of its Subsidiaries in
the ordinary course of its business covering only the assets so leased;

(viii) Liens created pursuant to Capital Leases (including any Capital Lease
entered into in connection with the Missouri Sale/leaseback Transaction);
provided that (a) such Liens are only in respect of the property or assets
subject to, and secure only, such Capital Leases and (b) the sum of (1) the
aggregate amount of Indebtedness secured by such Liens and (2) the aggregate
amount of Indebtedness secured by Liens permitted by clause (ix) below does not
exceed $75,000,000 at any time outstanding;

(ix) purchase money Liens in real property, improvements thereto or equipment
hereafter acquired (or, in the case of improvements, constructed) by the
Borrower or one of its Subsidiaries; provided that (a) the sum of (1) the
aggregate amount of Indebtedness secured by such Liens and (2) the aggregate
amount of Indebtedness secured by Liens permitted by clause (viii) above does
not exceed $75,000,000 at any time outstanding, (b) such Lien is incurred, and
the Indebtedness secured thereby is created, within ninety (90) days after such
acquisition (or construction), (c) the Indebtedness secured thereby does not
exceed 100% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (d) such Lien does not apply to any other property or assets
of the Borrower or any of its Subsidiaries;

(x) Liens given to secure the obligations of an Insurance Subsidiary under
Reinsurance Agreements, Retrocession Agreements and other similar obligations
(other than obligations for the payment of borrowed money), incurred by such
Insurance Subsidiary in the ordinary course of business;

(xi) Liens securing judgments that do not constitute an Event of Default under
Section 7.8;

(xii) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the

 

Amendment No.2

- 4 -



--------------------------------------------------------------------------------

issuance of Indebtedness or (b) relating to pooled deposit or sweep accounts of
the Borrower or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and its Subsidiaries;

(xiii) licenses of intellectual property granted in a manner consistent with
past practice;

(xiv) Liens on property or assets of any Person that becomes a Subsidiary after
the Effective Date; provided that such Liens are in existence at the time such
Person becomes a Subsidiary and were not created in anticipation thereof;

(xv) other Liens securing obligations in an aggregate principal amount not to
exceed 5% of Consolidated Adjusted Net Worth at any time outstanding;

(xvi) Liens on Cash or Cash Equivalents in an aggregate amount not to exceed
$36,000,000 in favor of the Internal Revenue Service in the matter specified in
Schedule 6.4; and

(xvii) Liens securing Non-Recourse Indebtedness.

Notwithstanding any of the foregoing exceptions, the Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon the Capital Stock of any of its Subsidiaries owned by the Borrower
or any such Subsidiary or upon any Indebtedness owed to such Subsidiary by the
Borrower or any of its Subsidiaries.”

2.04. Indebtedness. Section 6.2 of the Credit Agreement is hereby amended to
read in its entirety as follows:

“6.2 Indebtedness.

(i) The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness other than
(without duplication) (a) Indebtedness payable after the scheduled Maturity
Date, (b) Assurant Commercial Paper Debt, (c) Indebtedness secured by Liens
permitted by Section 6.1(viii), (ix), (xiv) or (xvii), (d) Indebtedness owed to
the Borrower or a Subsidiary, (e) Indebtedness arising under letters of credit
issued for the account of the Borrower and/or any Subsidiary, (f) Indebtedness
of a Person that becomes a Subsidiary, or is merged into the Borrower or a
Subsidiary, after the Effective Date, provided that (1) such Indebtedness is not
incurred in anticipation thereof and (2) the aggregate amount of such
Indebtedness does not exceed $100,000,000 at any time outstanding,
(g) Indebtedness of the Borrower or any Subsidiary arising under Interest Rate
Agreements and Currency Agreements, provided that such agreements are entered
into to hedge bona fide business risks and not for speculation, (h) Indebtedness
arising under this Agreement and (i)

 

Amendment No.2

- 5 -



--------------------------------------------------------------------------------

other Indebtedness having an aggregate principal amount not exceeding
$100,000,000 at any time outstanding. For purposes of determining compliance
with this clause (i), in the event that an item of proposed Indebtedness meets
the criteria of more than one of the categories above, the Borrower will be
permitted to classify the item of Indebtedness on the date of its borrowing,
incurrence, creation or assumption, or later reclassify all or a portion of the
item of Indebtedness, in any manner that complies with this clause (i).

(ii) The Borrower shall not permit the aggregate outstanding principal amount of
all Indebtedness of its Subsidiaries to exceed 5% of Consolidated Adjusted Net
Worth at any time; provided that the following Indebtedness shall be excluded in
determining whether Indebtedness of Subsidiaries exceeds 5% of Consolidated
Adjusted Net Worth: (a) Indebtedness described in Section 6.2(i)(a), and in
Section 6.2(i)(c) through (i)(g), (b) Indebtedness of the type described in
clause (vii), (viii) or (ix) of the definition of Indebtedness incurred by any
Subsidiary with respect to the obligations of one of its Subsidiaries and
(c) Indebtedness of the type described in clause (viii) or (ix) of the
definition of Indebtedness incurred in connection with insurance products
offered by Subsidiaries in the ordinary course of business.”

2.05. Acquisitions; Certain Investments. Section 6.3(ii) of the Credit Agreement
is hereby amended to read in its entirety as follows:

“(ii) make any loan or advance (other than advanced commissions in the ordinary
course of business) to, or other investment (other than Investments in the
ordinary course of business that comply with the Borrower’s investment
guidelines) in, any customer or related venture of the Borrower or any
Subsidiary, other than any loan, advance or investment (a) in a customer or
venture that is engaged, and continues to engage, in an Insurance Business or a
business reasonably related to an Insurance Business and (b) made in the
ordinary course of business and consistent with past practice of the Borrower or
such Subsidiary; provided that the aggregate book value of such loans, advances
and other investments (and renewals thereof with the same customer or venture)
(A) existing on the Effective Date shall not exceed $22,000,000, (B) made after
the Effective Date shall not exceed $30,000,000 in the aggregate for any Fiscal
Year and (C) shall not exceed $100,000,000 in the aggregate at any time
outstanding.”

2.06. Conduct of Business. Section 6.7 of the Credit Agreement is hereby amended
to read in its entirety as follows:

“6.7 Conduct of Business.

From and after the Effective Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage to any substantial extent (with respect to
the Borrower and its Subsidiaries, taken as a whole) in any business or conduct
any activities other than engaging in the business as now conducted by the
Borrower and its Subsidiaries and businesses reasonably related thereto, and

 

Amendment No.2

- 6 -



--------------------------------------------------------------------------------

in the case of Insurance Subsidiaries, to engage in only those lines of
insurance business for which the Insurance Subsidiaries are licensed by
Applicable Insurance Regulatory Authority from time to time. The Borrower shall
solely be a holding company, and shall not enter into Insurance Contracts,
Reinsurance Agreements or Retrocession Agreements.”

2.07. Default in Other Agreements. Section 7.2 of the Credit Agreement is hereby
amended to read in its entirety as follows:

“7.2 Default in Other Agreements.

(i) Failure of the Borrower or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section 7.1)
in excess in the aggregate of $75,000,000 beyond the end of any grace period
provided therefor, if any; or (ii) breach or default by the Borrower or any of
its Subsidiaries with respect to any other material term of (a) one or more
items of such Indebtedness or (b) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Indebtedness, in each case beyond
the end of any grace period provided therefor, if any, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or”

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in Section 4
of the Credit Agreement, are true and complete on the date hereof as if made on
and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date), and as if each
reference in said Section 4 to “this Agreement” (or words of similar import)
included reference to this Amendment No. 2 and (b) no Event of Default or
Potential Event of Default has occurred and is continuing on the date hereof.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon receipt by the
Administrative Agent of counterparts of this Amendment No. 2 executed by the
Borrower and Lenders party to the Credit Agreement constituting the Requisite
Lenders.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.

 

Amendment No.2

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.

 

ASSURANT, INC. (d/b/a Assurant Group) By:  

 

Name:   Miles B. Yakre Title:   Senior Vice President

 

Amendment No.2

- 8 -



--------------------------------------------------------------------------------

LENDERS JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:
 

 

Name:   Title:   CITICORP NORTH AMERICA INC. By:  

 

Name:   Title:   KEYBANK NATIONAL ASSOCIATION By:  

 

Name:   Title:   SUNTRUST BANK By:  

 

Name:   Title:   M&I MARSHALL & ILSLEY BANK By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Amendment No.2

- 9 -



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

 

Name:   Title:   WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

Name:   Title:   CREDIT SUISSE FIRST BOSTON By:  

 

Name:   Title:   LEHMAN BROTHERS BANK, FSB By:  

 

Name:   Title:   MERRILL LYNCH BANK USA By:  

 

Name:   Title:   MORGAN STANLEY BANK By:  

 

Name:   Title:  

 

Amendment No. 2

- 10 -



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation) By:  

 

Name:   Title:   THE BANK OF NOVA SCOTIA By:  

 

Name:   Title:   UMB BANK, N.A. By:  

 

Name:   Title:   COMMERCE BANK, N.A. By:  

 

Name:   Title:  

 

Amendment No. 2

- 11 -